KAHN, J.
We affirm the trial court’s order suppressing the evidence in this case. “Whether a suspect voluntarily consents to a search is a question of fact to be determined by the totality of the circumstances.” Davis v. State, 594 So.2d 264, 266 (Fla.1992). “[T]he determination of whether the consent to a search was voluntary is a question for the trial judge and should not be disturbed on appeal unless the determination is clearly erroneous.” Id. Appellees have identified record evidence to support the trial court’s finding that no voluntary consent occurred in this case.
AFFIRMED.
ERVIN and MINER, JJ., CONCUR.